





Loan by Contract
Loan Repayment Schedule


105-0004        0001614#
5-11-3 Shinbashi Minato-ku Tokyo
(Type of Loan)
Sumitomo Mitsui Banking
Gotanda Branch


Mediasite K.K.
653-236-135-0206 1460


Interest comes first
    
Bank Use Code


Telephone　03-6452-9043
(Introduced by Ootemachi Area)


Branch No.
Account No.
Loan No.
Settlement Account
(1: Current 2: Ordinary)
Rate
Date of Loan
Amount of Loan
Interest by the 1st repayment
653
206135
90259
2


7937455
1.475
%
01/30/2020
¥50,000,000
yen



Number
Date of Repayment
 
Repayment Amount
Interest portion
Principal portion
Loan Balance
Year
Month
day
 
(Total)
1


2
1
31
 
4,224,416


57,416


4,167,000


45,833,000


2


2
3
2
 
4,215,829


48,829


4,167,000


41,666,000


3


2
3
31
 
4,212,461


45,461


4,167,000


37,499,000


4


2
4
30
 
4,210,103


43,103


4,167,000


33,332,000


5


2
6
1
 
4,201,178


34,178


4,167,000


29,165,000


6


2
6
30
 
4,198,315


31,315


4,167,000


24,998,000


7


2
7
31
 
4,193,095


26,095


4,167,000


20,831,000


8


2
8
31
 
4,187,202


20,202


4,167,000


16,664,000


9


2
9
30
 
4,183,665


16,665


4,167,000


12,497,000


10


2
11
2
 
4,176,425


9,425


4,167,000


8,330,000


11


2
11
30
 
4,172,046


5,046


4,167,000


4,163,000


12


2
12
30
 
4,163,000


—


4,163,000


—





We always apprecaite your special patronage and support to our bank. We hereby
send this repayment schedule of your loan.


We will automatically withdraw each repayment amount of interest and pricnipal
from your designated bank account according to this schedule.


If the floating rate applies to your loan, pursuant to the loan contract, we
will change the applicable interest rate in the same way and every time basic
rate fluctuates. So please bear in mind and in advance that total amount of each
repayment may change from this schedule. In such case, we will send revised
repayment schedule to you.
 
As we omit issuing account transfer confirmation slip each time, please keep
this schedule in safe custody.
(If you have any inquiries, please feel free to contact our represetative in our
bank any time ).







